      Case 4:20-cv-05381-HSG Document 68-2 Filed 08/16/21 Page 1 of 2



 1   AARON R. GRUBER (CABN 209509)
     agruber@rallsgruber.com
 2   DYLAN J. CROSBY (CABN 299536)
     dcrosby@rallsgruber.com
 3   Ralls Gruber & Niece LLP
     1700 S. El Camino Real, Suite 150
 4   San Mateo, CA 94402
     Telephone: 650.445.0543
 5
     Attorneys for Defendant
 6   PACIFIC GAS & ELECTRIC COMPANY

 7

 8                          UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10                                 OAKLAND DIVISION

11    In Re                                    Case No. 4:20-cv-05381-HSG (Lead Case)

12    PG&E CORPORATION                         (Reference withdrawn from Bankruptcy Case
                                               No. 19-30088, Adv. Proc. No. 20-03019 and
13            v.                               Adv. Proc. No. 19-03008)
14    AECOM TECHNICAL SERVICES, INC.
                                               (Consolidated with Case No. 3:20-cv-08463-
15                                             EMC)

16                                             [PROPOSED] ORDER GRANTING
                                               PG&E’S MOTION FOR RULE 54(b)
17                                             JUDGMENT AS TO AECOM AND JH
                                               KELLY’S MECHANIC’S LIEN CLAIMS
18
                                               [Fed. R. Civ. P. 54(b)]
19
                                               Date:             December 2, 2021
20                                             Time:             2:00 p.m.
                                               Courtroom:        2, 4th Floor
21                                             Judge:            Hon. Haywood S. Gilliam, Jr.
22                                             Complaint Filed: January 25, 2019
                                               Trial Date:      February 14, 2021
23

24

25

26

27

28
      [PROPOSED] ORDER                   -1-              CASE NO. 4:20-CV-05381-HSG
      Case 4:20-cv-05381-HSG Document 68-2 Filed 08/16/21 Page 2 of 2



 1                                        [PROPOSED] ORDER

 2          Pending before this Court is Pacific Gas & Electric Company’s (PG&E) Rule 54(b) Motion

 3   for Judgment as to AECOM Technical Services, Inc. (AECOM) and JH Kelly, LLC’s (JH Kelly)

 4   mechanic’s lien claims. Having fully considered the matter, the Court GRANTS the motion as

 5   follows:

 6          1.      Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court finds that

 7   final judgment as to AECOM’s first claim for Determination of Priority and Extent of AECOM’s

 8   Valid Mechanic’s Lien (Dkt. No. 38) is appropriate because the Court has rendered a judgment as

 9   to JH Kelly’s claim and there is no just reason for delay.

10          2.      Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court finds that

11   final judgment as to JH Kelly’s first claim for Foreclosure of Mechanics Lien (Dkt. No. 18) is

12   appropriate because the Court has rendered a judgment as to JH Kelly’s claim and there is no just

13   reason for delay.

14          IT IS SO ORDERED.

15

16
     Dated: ______________________, 2021               _____________________________________
17                                                     HON. HAYWOOD S. GILLIAM, JR.
                                                       UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER                               -2-           CASE NO. 4:20-CV-05381-HSG
